Exhibit 10.1

 



VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of April
1, 2016, by and among USI Senior Holdings, Inc., a Delaware corporation (the
“Company”), Hennessy Capital Partners II LLC (“Hennessy Capital Partners II”)
and the stockholders set forth on Schedule I hereto (such individuals together
with Hennessy Capital Partners II, each a “Stockholder”, and collectively, the
“Stockholders”). The Company and the Stockholders are sometimes referred to
herein as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H :

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of common stock, par value $0.0001
per share (the “Common Stock”), of Hennessy Capital Acquisition Corp. II, a
Delaware corporation (“Parent”), set forth opposite such Stockholder’s name on
Schedule I hereto (such shares of Common Stock, together with any other shares
of Common Stock the voting power over which is acquired by Stockholder during
the period from and including the date hereof through and including the date on
which this Agreement is terminated in accordance with its terms (such period,
the “Voting Period”), including any and all Common Stock acquired by such
Stockholder during the Voting Period pursuant to the exercise, exchange or
conversion of, or other transaction involving, any and all warrants issued to
such Stockholder in a private placement that occurred simultaneously with
Parent’s initial public offering (the “Warrants”), are collectively referred to
herein as the “Subject Shares”);

 

WHEREAS, the Company and Parent propose to enter into an agreement and plan of
merger, dated as of the date hereof (as the same may be amended from time to
time, the “Merger Agreement”), pursuant to which, upon the terms and subject to
the conditions set forth therein, a wholly-owned subsidiary of Parent (“Merger
Sub”) will merge with and into the Company, with the Company surviving as a
wholly-owned subsidiary of Parent, and in exchange therefor, Parent shall make a
cash payment to the stockholders of the Company and issue to the stockholders of
the Company a certain number of shares of Common Stock (such transaction,
together with the other transactions contemplated by the Merger Agreement, the
“Transactions”); and

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of Parent (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Parent requested by Parent’s board of directors or undertaken as contemplated
by the Transactions, such Stockholder shall, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Subject Shares to be
counted as present thereat for purposes of establishing a quorum, and it shall
vote or consent (or cause to be voted or consented), in person or

 



 

 

 

by proxy, all of its Subject Shares (a) in favor of the adoption of the Merger
Agreement and approval of the Transactions (and any actions required in
furtherance thereof), (b) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any representation, warranty,
covenant, obligation or agreement of Parent or Merger Sub contained in the
Merger Agreement, (c) in favor of the proposals set forth in the proxy statement
(including, without limitation, in favor of the election of the Company’s
designees to the board of directors of Parent set forth on Schedule II), to be
filed by Parent with the SEC relating to the Offer and the Transactions (the
“Preliminary Proxy”), and (d) except as set forth in the Preliminary Proxy,
against the following actions or proposals (other than the Transactions):
(i) any Acquisition Transaction or any proposal in opposition to approval of the
Merger Agreement or in competition with or materially inconsistent with the
Merger Agreement; and (ii) (A) any material change in the present capitalization
of Parent or any amendment of the certificate of incorporation or bylaws of
Parent; (B) any change in Parent’s corporate structure or business; or (C) any
other action or proposal involving Parent or any of its subsidiaries that is
intended, or would reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect in any material respect the Transactions or
would reasonably be expected to result in any of the conditions to Parent’s
obligations under the Merger Agreement not being fulfilled. Each of the
Stockholders agrees not to, and shall cause its Affiliates not to, enter into
any agreement, commitment or arrangement with any person the effect of which
would be inconsistent with or violative of the provisions and agreements
contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative
(collectively, “Representatives”) of any Stockholder or by any Stockholder that
is a natural person, in each case, in his or her capacity as a director or
officer of Parent.

 

ARTICLE III

COVENANTS

 

Section 3.1 Generally.

 

(a) Each of the Stockholders agrees that during the Voting Period it shall not,
and shall cause its Affiliates not to, without the Company’s prior written
consent (except to a permitted transferee as set forth in Section 7(a)-(c) in
that certain letter agreement, dated July 22, 2015, between Parent and such
Stockholder (the “Insider Letter”) who agrees in writing to be bound by the
terms of this Agreement), (i) offer for sale, sell (including short sales),
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
gift) (collectively, a “Transfer”), or enter into any contract, option,
derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Subject Shares; (ii) grant any proxies or powers
of attorney with respect to any or all of the Subject Shares; (iii) permit to
exist any lien of any nature whatsoever with respect to any or all of the
Subject Shares; or (iv) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting Stockholder’s
ability to perform its obligations under this Agreement.

 

(b) In the event of a stock dividend or distribution, or any change in the
Common Stock or Warrants by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares or Warrants
may be changed or exchanged or which are received in such transaction. Each of
the Stockholders agrees, while this Agreement is in effect, to notify the
Company promptly in writing (including by e-mail) of the number of any
additional shares of Common Stock acquired by each Stockholder, if any, after
the date hereof.

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Stockholder contained in this Agreement inaccurate in any
material respect. Each of the Stockholders further agrees that it shall use its
reasonable best efforts to cooperate with the Company to effect the transactions
contemplated hereby and the Transactions.

 



 - 2 - 

 

 

Section 3.2 Standstill Obligations of the Stockholders. Each of the Stockholders
covenants and agrees with the Company that, during the Voting Period:

 

(a) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any person with respect to the voting of, any shares of
Common Stock in connection with any vote or other action with respect to a
business combination transaction, other than to recommend that stockholders of
Parent vote in favor of adoption of the Merger Agreement and in favor of
adoption of the proposals set forth in the Preliminary Proxy (including the
election of the directors set forth on Schedule II) and any other proposal the
approval of which is a condition to the obligations of the Company under
Section 8.01 of the Merger Agreement (and any actions required in furtherance
thereof and otherwise as expressly provided by Article II of this Agreement).

 

(b) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to, deposit any of the Subject Shares in a voting trust or
subject any of the Subject Shares to any arrangement or agreement with any
person with respect to the voting of the Subject Shares, except as provided by
Article II of this Agreement.

 

Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and covenants
to, the Company that such Stockholder shall not request that Parent register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any Subject Shares during the term of this Agreement without the
prior written consent of the Company other than pursuant to a transfer permitted
by Section 3.1(a) of this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants, severally but not
jointly, to the Company as follows:

 

Section 4.1 Binding Agreement. Such Stockholder (a) if a natural person, is of
legal age to execute this Agreement and is legally competent to do so and (b) if
not a natural person, (i) is a corporation, limited liability company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder has
been duly authorized by all necessary corporate, limited liability or
partnership action on the part of such Stockholder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
Company, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 4.2 Ownership of Shares. Schedule I sets forth opposite such
Stockholder’s name the number of all of the shares of Common Stock and the
number of all of the Warrants over which such Stockholder has beneficial
ownership as of the date hereof. As of the date hereof, such Stockholder is the
lawful owner of the shares of Common Stock and Warrants denoted as being owned
by such Stockholder on Schedule I and has the sole power to vote or cause to be
voted such shares of Common Stock and, assuming the exercise of the Warrants,
the shares of Common Stock underlying such Warrants. Such Stockholder has good
and valid title to the Common Stock and Warrants denoted as being owned by such
Stockholder on Schedule I, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, liens, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those created by this Agreement, those imposed by the Insider Letter and
those imposed by applicable law, including federal and state securities laws.
There are no claims for finder’s fees or brokerage commission or other like
payments in connection with this Agreement or the transactions contemplated
hereby payable by such Stockholder pursuant to arrangements made by such
Stockholder. Except for the shares of Common Stock and Warrants denoted on
Schedule I, as of the date of this Agreement, such Stockholder is not a
beneficial owner or record holder of any (i) equity securities of Parent, (ii)
securities of Parent having the right to vote on any matters on which the
holders of equity securities of Parent may vote or which are

 



 - 3 - 

 

 

convertible into or exchangeable for, at any time, equity securities of Parent,
or (iii) options or other rights to acquire from Parent any equity securities or
securities convertible into or exchangeable for equity securities of Parent.

 

Section 4.3 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Entity, and no consent,
approval, authorization or permit of any other person is necessary for the
execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall
(i) conflict with or result in any breach of the organizational documents of
such Stockholder, as applicable, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
Subject Shares or assets may be bound, or (iii) violate any applicable order,
writ, injunction, decree, law, statute, rule or regulation of any Governmental
Entity, except for any of the foregoing in clauses (i) through (iii) as would
not reasonably be expected to impair such Stockholder’s ability to perform its
obligations under this Agreement in any material respect.

 

Section 4.4 Reliance by the Company. Such Stockholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon the execution and delivery of this Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder (a) has not entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to such Stockholder’s Subject
Shares inconsistent with such Stockholder’s obligations pursuant to this
Agreement, (b) has not granted, nor will grant at any time while this Agreement
remains in effect, a proxy, a consent or power of attorney with respect to such
Stockholder’s Subject Shares and (c) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing such Stockholder from performing any of its material obligations
under this Agreement.

 

Section 4.6. Stockholder Has Adequate Information. Such Stockholder is a
sophisticated stockholder and has adequate information concerning the business
and financial condition of the Parent and the Company to make an informed
decision regarding the transactions contemplated by the Merger Agreement and has
independently and without reliance upon the Parent or the Company and based on
such information as the Stockholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement. The Stockholder acknowledges
that the Company has not made and does not make any representation or warranty,
whether express or implied, of any kind or character except as expressly set
forth in this Agreement. The Stockholder acknowledges that the agreements
contained herein with respect to the Subject Shares held by such Stockholder are
irrevocable.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Stockholders as follows:

 

Section 5.1 Binding Agreement. The Company is a corporation, duly organized and
validly existing under the laws of the State of Delaware. The Company has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Company have been duly authorized by all necessary corporate
actions on the part of the Company. This Agreement, assuming due authorization,
execution and delivery hereof by the Stockholders, constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 



 - 4 - 

 

 

Section 5.2 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Entity, and no consent,
approval, authorization or permit of any other person is necessary for the
execution of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby or
compliance by the Company with any of the provisions hereof shall (i) conflict
with or result in any breach of the organizational documents of the Company,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any material contract, understanding, agreement or other
instrument or obligation to which the Company is a party or by which the Company
or any of its assets may be bound, or (iii) violate any applicable order, writ,
injunction, decree, law, statute, rule or regulation of any Governmental Entity,
except for any of the foregoing as would not reasonably be expected to impair
the Company’s ability to perform its obligations under this Agreement in any
material respect.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, and none
of the Company or the Stockholders shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of (a) as to each Stockholder, the mutual written consent
of the Company and such Stockholder, (b) the Closing Date (following the
performance of the obligations of the Parties required to be performed on the
Closing Date) and (c) the date of termination of the Merger Agreement in
accordance with its terms. The termination of this Agreement shall not prevent
any Party hereunder from seeking any remedies (at law or in equity) against
another Party hereto or relieve such Party from liability for such Party’s
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of Article VII shall survive the termination of this
Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares.

 

Section 7.4 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto. The
failure of any Party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 7.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by

 



 - 5 - 

 

 

facsimile or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):

 

  (a) If to the Company:      

USI Senior Holdings, Inc.

445 Minnesota Street, Suite 2500

St. Paul, MN 55101

Attn: Chief Executive Officer

Facsimile No.: (651) 846-5733

 

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: William H. Gump

Facsimile: (212) 728-8111

 

  (b) If to any of the Stockholders:      

c/o Hennessy Capital Partners II LLC

700 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Daniel J. Hennessy

Email: dhennessy@hennessycapllc.com

with copies (which shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Jeffrey N. Smith and Dirk W. Andringa

Facsimile: (312) 853-7036

and to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Stuart Neuhauser and Joshua Englard

Fax No.: (212) 370-7889

 

Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein, and the schedules hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof. Except for transfers permitted by Section 3.1, this

 



 - 6 - 

 

 

Agreement shall not be assigned by operation of law or otherwise without the
prior written consent of the other Party.

 

Section 7.9 Certificates. Promptly following the date of this Agreement, each
Stockholder shall advise Parent’s transfer agent in writing that such
Stockholder’s Subject Shares are subject to the restrictions set forth herein
and, in connection therewith, provide Parent’s transfer agent in writing with
such information as is reasonable to ensure compliance with such restrictions.

 

Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.11 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

 

Section 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

Section 7.13 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware lacks jurisdiction, then in the applicable Delaware state court) or, if
under applicable law exclusive jurisdiction over such matter is vested in the
federal courts, any court of the United States located in the State of Delaware
(or any court in which appeal from such courts may be taken), this being in
addition to any other remedy to which such Party is entitled at law or in
equity. In addition, each of the Parties hereto (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery of the State of Delaware or
any court of the United States located in the State of Delaware (or any court in
which appeal from such courts may be taken) in the event any dispute arises out
of this Agreement or any of the transactions contemplated by this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that it
will not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if under applicable law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware (or any court in which appeal from such courts
may be taken) and (d) consents to service being made through the notice
procedures set forth in Section 7.5. Each of the Stockholders and the Company
hereby agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 7.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby.

 

Section 7.14 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

Section 7.15 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders, on the one hand,
and the Company, on the other hand, and is not intended to create, and does not
create, any agency, partnership, joint venture or any like relationship between
or among the parties hereto. Without limiting the generality of the foregoing
sentence, each of the Stockholders (a) is entering into this Agreement solely on
its own behalf and shall not have any obligation to perform on behalf of any
other holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for

 



 - 7 - 

 

 

purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law. Each of the Stockholders has acted independently regarding
its decision to enter into this Agreement and regarding its investment in
Parent. 


 



 - 8 - 

 

 

IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

  USI SENIOR HOLDINGS, INC.     By:  /s/ Leo William Varner, Jr.     Name: Leo
William Varner, Jr.     Title: Chief Executive Officer

 



 - 9 - 

 

 

IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

  HENNESSY CAPITAL PARTNERS II LLC           By: Hennessy Capital LLC, its
managing member           By: /s/ Daniel J. Hennessy       Name: Daniel J.
Hennessy       Title: Managing Member             /s/ Kevin Charlton     KEVIN
CHARLTON    

 

/s/ Nicholas A. Petruska

    NICHOLAS PETRUSKA      

 

 

THE BRADLEY J. BELL REVOCABLE TRUST   By: /s/ Bradley J. Bell       Name:
Bradley J. Bell       Title: Trustee             /s/ Richard Burns     RICHARD
BURNS      

 



BALLYBUNION, LLC       By: /s/ Peter Shea     Name: Peter Shea     Title:
Manager             /s/ Thomas J. Sullivan     THOMAS J. SULLIVAN    

 

/s/ Charles B. Lowery II

    CHARLES B. LOWERY II



 



 - 10 - 

 

 

SCHEDULE I

Beneficial Ownership of Securities

 

Stockholder  Number of
Shares   Number of
Warrants  Hennessy Capital Partners II LLC   4,549,977    15,080,756  Kevin
Charlton   200,000    —  Nicholas Petruska   35,000    —  The Bradley J. Bell
Revocable Trust   50,000    —  Richard Burns   50,000    —  Thomas J. Sullivan 
 50,000    —  Ballybunion, LLC   50,000    —  Charles B. Lowrey   5,000    — 
Total   4,989,977    15,080,756 



 



 - 11 - 

 

 

SCHEDULE II

Directors

 

L.W. Varner, Jr.

 

An additional designee selected by the Company, subject to Parent’s approval
(not to be unreasonably withheld), and notified by the Company to Parent within
thirty (30) days of the date hereof.

 

 

- 12 -

 

 

